Citation Nr: 0939651	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right kidney 
disability, characterized as a history of hydronephrosis with 
right nephrostomy and post narrowing of ureters.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel 




INTRODUCTION

The Veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.

The Board notes that, pursuant to his request in his March 
2006 substantive appeal, the Veteran was scheduled for a 
Travel Board hearing at the RO in May 2007; however, he 
failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the Veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e). 

This case was previously before the Board in November 2007, 
when it was remanded for additional development.  The case 
was returned to the Board for appellate consideration.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed November 1948 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right kidney disability, which was affirmed 
by an April 1949 Board decision; a petition to reopen this 
claim was denied by a rating decision in September 1973.

2.  Evidence added to record since the RO's September 1973 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for a right kidney 
disability, nor does it raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1973 RO decision that denied the Veteran's 
reopened claim of entitlement to service connection for a 
right kidney disability is final.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a right kidney 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in February 2004 and 
June 2009, from the agency of original jurisdiction (AOJ) to 
the appellant.  The letters explained the evidence necessary 
to substantiate the Veteran's petition to reopen his 
previously denied claim of entitlement to service connection, 
as well as informed the appellant of what evidence was 
required to substantiate his claim for service connection.  
The letters also informed him of his and VA's respective 
duties for obtaining evidence. 

The Board also finds that the June 2009 VCAA notification 
letter is compliant with Kent as to the Veteran's claim.  
This letter specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denial.  The 
Veteran was told to submit evidence pertaining to the reason 
his claim of entitlement to service connection for a right 
kidney disability was previously denied, and the letter 
notified the Veteran of the reason for the prior final denial 
(i.e., the element of the service connection claim that was 
deficient).  

In addition, the June 2009 VCAA letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, although the notice 
elements required by Dingess/Hartman and Kent were provided 
to the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's petition to reopen his previously 
denied claim of entitlement to service connection for a right 
kidney disability, such that a VA medical opinion is not 
required.  In this instance, there is no credible evidence of 
record that establishes that the Veteran's right kidney 
disability is due to an incident in service and the appellant 
has not identified or submitted any objective medical 
evidence in support of this claim.  As such, VA is not 
required to obtain a VA medical opinion in order to 
adjudicate the appellant's claim of entitlement to service 
connection for a right kidney disability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in December 2003, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
a right kidney disability was initially denied by the RO in a 
November 1948 rating decision.  The Veteran appealed the 
November 1948 rating decision; the Board denied this claim in 
an April 1949 decision.  That decision is final.  See 38 
U.S.C.A. § 7104.  

In a September 1973 decision, the Board denied the Veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for a right kidney disability.  That 
decision was not appealed and thus, is final.  See 38 
U.S.C.A. § 7104.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

In the September 1973 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim of 
entitlement to service connection for a right kidney 
disability on the basis that the evidence did not demonstrate 
that a right kidney disability was incurred or aggravated 
during the Veteran's military service; the RO found that the 
Veteran's kidney disability was a constitutional or 
developmental disability, which was not aggravated during his 
military service.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO and Board decisions.  The Veteran's 
VA medical records, as well as his multiple statements, are 
not cumulative and redundant of the evidence in the claims 
file at the time of the last final rating decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for all of the RO's prior final denial 
was that there was no medical evidence of record 
demonstrating that the Veteran's right kidney disability was 
incurred or aggravated during his military service.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decision, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current right kidney 
disability.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing the veteran's 
current condition are immaterial to issue of service 
connection and are insufficient to reopen claim for service 
connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a right kidney 
disability, which began while he was in the military.  
However, such statements must be considered in the context of 
the record as a whole to determine whether it raises a 
reasonable possibility of substantiating the claim.  In this 
regard, the Board points out that, despite the Veteran's 
complaints related to his right kidney disability, the record 
remains devoid of any evidence linking the etiology, or 
aggravation, of his right kidney disability to his military 
service.  Likewise, while there is evidence that the Veteran 
received treatment for right ureteral colic secondary to a 
right ureteral calculus during his military service, the 
objective medical evidence of record indicates that this is a 
congenital or developmental disability and that any treatment 
was necessitated by the natural progress of the disability.  
The Veteran has not provided any objective medical evidence 
indicating that the Veteran's congenital right kidney 
disability was aggravated during his military service.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability, even assuming 
the veteran has one, to his service in the military).  
Furthermore, the Veteran has not shown that any post-service 
treatment for a right kidney disability is related to his 
military service. As such, the additional evidence considered 
in conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claim.  
In short, these medical records, as well as the Veteran's 
statements, do not demonstrate a causal relationship between 
his service in the military and his current right kidney 
disability, nor do these records otherwise verify the 
circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claim for service connection for 
a right kidney disability has not been received subsequent to 
the last final RO decision.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As 
such, the Veteran's claim is not reopened.


ORDER

The petition to reopen the claim for service connection for a 
right kidney disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


